Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered October 30, 1997, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 8 years to life, unanimously affirmed.
Defendant waived his claim that deferral of formal entry of his guilty plea violated CPL 220.50 (1), since the formal acceptance of his plea was deferred at his specific request (People v D'Amico, 179 AD2d 671, 672, lv denied 79 NY2d 999; see also, People v Clarke, 93 NY2d 904). Following a full plea allocution, formal entry of the plea was postponed at defendant’s request in order to avoid an immediate violation of parole and to give him time to arrange his affairs. The court went to great lengths to accommodate defendant, allowing him to remain out on bail even though he was to be sentenced as a persistent violent felon. “Such a bargained for condition cannot be used as a tactic for securing vacatur of a plea.” (People v Wilson, 232 AD2d 247, lv denied 89 NY2d 947.)
*318Defendant’s CPL 30.30 speedy trial claim was waived by his guilty plea (People v O’Brien, 56 NY2d 1009). Concur — Rosenberger, J. P., Williams, Lerner, Saxe and Buckley, JJ.